HOUCK, J.
Epitomized Opinion
Published Only in Ohio -Law Abstract
Ornginal action in the Knox Common Pleas where Snow sued Young for $840.15 due for installing a heating plant in Young’s garage. Young filed a complete denial to the petition and also a counter claim alleging that Snow installed a heating plant, but it was so faulty in construction that Young was compelled to re-build his garage to secure proper radiation and claiming damages of $600. Snow replied that the counterclaim concerned a former installation at the completion of which' a new and second contract was made whereby Young employed Snow to rebuild the heating plant and this second work of construction was the foundation of this suit. The jury returned a verdict for Snow for $401.59, and judgment being rendered thereon, Young prosecuted errer contending, among other things, that the verdict was not responsive to the evidence and that Snow was entitled to recover the full amount sued for or not at all. Held by the Court of Appeals:
The verdict was evidently a. compromise verdict, yet in the light of the pleadings and the facts and the sharp conflict of testimony in the case, this court is unable to say that the jury was wrong. There is no evidence of passion, or prejudice or of wanton wrong and the judgment is affirmed.